DETAILED ACTION
Status of Claims
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Accordingly, Applicant's filed response has been entered. 
	This is a Non-Final office action in response to communication received on May 02, 2022. Claim 21 is new. Claims 1, 11, and 20 are amended. Claims 5-6 and 14-15 are canceled. Claims 1-4, 7-13, and 16-21 are pending and hereby examined.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-4, 7-13, and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-4, 7-10, and 21 are a method; claims 11-13 and 16-19 are a system; and claim 20 is a non-transitory CRM. Thus, each claim 1-4, 7-13, and 16-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

	(I) An abstract idea as recited per claims 1, 11, and 20 (taking recitation of claim 1 as representative as claims 11 and 20 recite substantially similar subject matter) is as follows: receiving a set of user metadata for a plurality of users, the user metadata comprising one or more of user ... history, purchase history, term usage history, social ... posts and actions, or location information; 
- based on the set of user metadata, identifying, via a ... model, a subset of the users having an affinity for purchasing ... home-entertainment content, wherein the affinity is above a threshold level; 
- providing an indication of the subset of users having the affinity above the threshold level; and
- assigning a first value of a binary parameter to a first further subset of the subset of users,
each user of the first further subset having completed [...] sell-through transaction
EST purchase of particular primary content;
- assigning a second value of the binary parameter to a second further subset of the subset
of users, each user of the second further subset having not completed an [...] purchase of the
particular primary content, but having completed a rental purchase of the particular primary
content, the second value of the binary parameter being different from the first value; and
- based on the assigned first values and the assigned second values of the binary parameter, identifying, via a second [...] model, an EST subset from among the subset of users, the EST subset having an EST affinity for [...] home entertainment content, wherein the EST affinity is above an EST affinity threshold level.
	Further, dependent claims 2-4, 7-10, 12-13, 16-19, and 21 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. For instance claims 2-4, 7, 10, 12-13, 16, 19, and 21 further describe that models utilized are plurality of FFM models and are utilized to process or encode user purchases as values of a binary parameter such that users that exceeds an affinity threshold level with respect to a transaction type can be identified i.e. any user that exceeds the affinity threshold level can be identified and it is possible for a user to have affinity towards plurality of different types of transactions. Further claims 8-9 (similarly claims 17-18) describe comparing (to a predetermined value) and organizing a subset of EST users to ensure at least n users are maintained and if the users are below n number of users adding a user and the user may also be added by using TF-IDF technique.
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of providing targeted marketing as it provides an advertisement or secondary content to subset of users who have affinity towards conducting certain types of transactions, wherein the user(s) is/are identified using analyzing one or more users' data via models which is certain methods of organizing human activity and is implemented using mathematical concepts. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). For instance, see claims 1, 11, 10, and 19-20. Further, see MPEP 2106.04(a)(2) II. A-C.
	The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations. Further, see MPEP 2106.04(a)(2) I. A-C. For instance, see claims 1-4, 7-9, 11-13, 16-18, 20, and 21 which make use of one or more models to evaluate users' data to target subset of users having a certain affinity score/threshold for certain types of purchase transaction.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-4, 7-13, and 16-21 at least are online sources of data such as browsing history, social media posts and actions, etc., electronic or digital content (or digital environment) sell-through transactions (see claims 1, 11, and 20); and machine learning models (see claims 1, 2, 4, 11, 13, and 20). Remaining claims either do not recite any additional elements (in which case note prong analysis as set forth above) or recite an additional element that has already been noted above.
	The additional elements are simply utilized as generic tools to implement the abstract idea as a plan to identify and target a group of users who have affinity for digital home-entertainment content and have carried out certain types of transaction e.g. EST, rental, etc. as "apply it" instructions, see MPEP 2106.05(f), by collecting/receiving user data (see at least as-filed spec. para. [0112]), analyzing/evaluating said user data via machine learning models (claimed at a high level of generality), and outputting result (for instance identify a group of users who conducted a particular type of transaction e.g. EST or download, and/or provide a targeted offers - per claims 10 and 19), which is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0002]. 
	The controller (see claim 11) and a non-transitory CRM (per claim 20) merely execute or comprise the "apply it" instructions (see as-filed spec. paras. [0030]; [0110]) on sent/received data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), i.e. executing instructions on insignificant extra solution activity such as pre-solution activity e.g. data gathering (see MPEP 2106.05(g)). Thus, the process or idea is generally linked or applied to a field of use (e.g. "machine learning" which is claimed at a high level of generality and is merely being utilized as "apply it" instruction to evaluate user data) and intended to be merely carried out in a technical environment (e.g. network based communication environment e.g. Internet) such as collecting transaction data via a network and analyzing data via one or more machine learning models executed as "apply it" instructions by a generic processor/controller to provide personalized marketing content such as ads based on affinity of certain users toward a transaction type, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment such as network based communication environment e.g. Internet and generally link it to use of machine learning models (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of providing targeted marketing as it provides an advertisement or secondary content to subset of users who have affinity towards conducting certain types of transactions, wherein the user(s) is/are identified using analyzing one or more users' data via models which is certain methods of organizing human activity and is implemented using mathematical concepts is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-4, 7-13, and 16-21, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of providing targeted marketing as it provides an advertisement or secondary content to subset of users who have affinity towards conducting certain types of transactions, wherein the user(s) is/are identified using analyzing one or more users' data via models which is certain methods of organizing human activity and is implemented using mathematical concepts - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment and/or associate or is generally linked with a technical field, namely machine learning, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular field of use and a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here request for an advertisement is being sent over a network]; and
	ii. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d [similarly here user's transaction data is received, analyzed,  and based on analysis targeted promotions are to be transmitted over a network and past user interactions are utilized for predicting future user interaction or outcome].

	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:

A.	The Examiner provides citation to one or more publications as noting the well-understood, routine, conventional nature of machine learning as follows: 

	i) Chandramouli, Patent: US 8,442,683 note para. [0005]-[0007] and [0029]-[0033]; (ii) Lee, Pub. No.: US 2002/0107926 note para. [0020]; (iii) Kwok, Pub. No.: US 2002/0150295 note para. [0015]; (iv) Teller, Pub. No.: US 2004/0133081 [0236]-[0238]; (v) Agrawal and Srikant Patent No.: US 6546389 note "As recognized herein, the primary task of data mining is the development of models about aggregated data. Accordingly, the present invention understands that it is possible to develop accurate models without access to precise information in individual data records."; (vi) Deshpande et al., Pub. No.: US 2015/0134413 [0046] “Using the target and input features, in step F3 of FIG. 1, a plurality of forecasting models are built for a product or a product category, a location, and a time window.  A plurality of forecasting models can be built using existing machine learning based methods and/or time-series forecasting methods, and using the standard training-testing-validation methods. In an exemplary embodiment, only the highest quality models with high quality (high accuracy, precision, recall, etc.) are retained.”; [0078] “The processing system forecasting engine 202 can also include a forecasting model building engine 224 and a forecast calculation engine 226. In the model building stage, target and input features based on a customer or a customer segment's past data are used to train, test, and validate different types of forecasting models using machine learning and/or time series forecasting based approaches.  Individual models are retained depending on the performance.  The output of plurality of these retained models can then be fused into a single model 228.  The fusion can be based on a rule-based approach or by assigning weights to individual model and combining those using ranking or combination techniques.”; (vii) Wei et al., Pub. No.: US 2015/0235260 [0080] “Then, analysis module 532 may determine one or more predefined model(s) 546 based on event data 538 and the one or more targeting criteria. For example, analysis module 532 may use training and testing subsets of this information to generate one or more machine-learning models. The one or more predefined model(s) 546 may allow estimates of the number of future events to be determined for terms 544 in the one or more targeting criteria 542.”; (viii) Beatty, Pub. No.: US 2012/0166267 see [0177] note "the prediction of conversion rate is performed by a machine-learning system that is trained using historical purchase data available to the ad system. The training set contains instances of purchase/no purchase decisions and many data points about the (user, context, offer). For example, the training examples might contain the following data points about the offer that was made to a user: price of offer, % discount of offer, popularity of merchant, time of day, gender of user, income of user, interests of user, websites visited by user, categories of websites visited by user, search queries by user, category of business, number of friends that had purchased the offer, "closeness" of friends that had purchased the offer, physical distance between the user's home and the business, physical distance between the user's workplace and the business, the "cluster id" of the user (generated by a clustering algorithm that placed, and users into clusters based on similar attributes of preferences)."


	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103 - Reasons for Withdrawal
3.	The Examiner notes that the Applicant's arguments as set forth on pages 9-10 and 12-15 which were filed on 05/02/2022 along with corresponding claim amendments are persuasive. Furthermore, in view of filed claim amendments an updated search was conducted which did not yield prior art references that can be utilized to establish a prima facie case of obviousness against the claims as amended. Therefore, in view of the claim amendments and corresponding arguments as filed on 05/02/2022, prior art based rejection is withdrawn.

Response to Remarks
4.	As per “Rejections Under 35 U.S.C. 101” the Examiner has fully considered the Applicant's argument as filed on pages 8-11 of the response filed 05/02/2022. The Applicant is reminded that the claims must be given their broadest reasonable interpretation in light of the as-filed specification and contrary to the Applicant's assertion the Examiner's interpretation of the claim as now amended is indeed in light of as-filed spec. paras. [0216]-[0223]. The Applicant argues in view of the abstract recitation as present in the claims. The Applicant fails to present any delineation between abstract recitation and additional elements. The abstract recitation is evaluated under step 2A prong one. The Applicant's argument in view of such abstract recitation as noted on page 9 of the response filed 05/02/2022 is unpersuasive. This is because merely assigning values to different transaction types conducted by users such that they can be tallied and compared to a threshold to determine an affinity of the user with certain transaction types squarely fails to set forth any additional elements that can be considered significantly more. Further the Applicant is reminded that the analysis is conducted per 2019 PEGs under which items "i.", and "iii." - "iv." as noted on pages 10-11 are considered under step 2A prong two analysis then item "ii." is considered under step 2B analysis. Thus, the claims firstly lack any additional element(s) that integrate the abstract idea into practical application (note prong two analysis as set forth above) and also lack any additional element(s) that set forth significantly more (note step 2B analysis as set forth above). Therefore, the Examiner respectfully maintains the rejection.
As per “Rejections Under 35 U.S.C. 103” it is withdrawn, note the section on “Claim Rejections - 35 USC § 103 - Reasons for Withdrawal” as set forth above.


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688